Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Antecedent Issue


Per claim 16.  Line 2 introduces “an aerosol generation device.”  Line 3 recites “for an aerosol generation device.”  It appears line 3 should be –for the aerosol generation device--.  Instead of “an”.  An examination on the merits, as best understood, is discussed below.



Claim misspelling

Per claim 24.  It appears there is a misspelling – “energised”-- should be spelled with a “z” and not with an “s”.  That is, – energized--.

Drawings

The disclosure is objected to because of the following informalities: Same numeral 13 indicated as two different structures in fig. 1 and 7a.  Page 6 (line 29) and page 7 (line 9) teach casing 13 (fig. 1).  This conflicts with page 7 (line 7) and page 8 (line 31) that teach rim 13 (fig. 7a). 
-- Appropriate correction is required.





Specification
The disclosure is objected to because of the following informalities: Same numeral 13 is a rim and a casing.  Page 6 (line 29) and page 7 (line 9) teach casing 13 (fig. 1).  This conflicts with page 7 (line 7) and page 8 (line 31) that teach rim 13 (fig. 7a). 
-- Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




**	The following claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balder (U.S. Publication No.  20180110258; herein referred to as BB).


Claim 16.  BB shows  an aerosol generation device (901; fig. 6A); and a consumable cartridge (10/14; fig. 6A) for an aerosol generation device , the consumable cartridge has a threaded casing (700; fig. 7E; para. 51) arranged to threadably engage with the aerosol generation device 901; and an aerosol forming material (para. 34) adapted to form an aerosol upon receiving heat, the aerosol forming material located within the threaded casing 700, whereby heat is transferred conductively through the threaded casing (please see shelf 705; para. 53) to the aerosol forming material; wherein the aerosol generating device 901 comprises a region 905; fig. 6A) for engaging with the threaded casing 700 of the consumable cartridge 10.  

Claim 17.  BB shows the casing is externally threaded (please see externally threaded; para. 53).  

Claim 20.  BB shows the threaded casing comprises a thermally conductive material (please see shelf 705; para. 53).  




Claim 24.  BB shows the casing comprises an electrically resistive portion 704 (fig. 7E; para. 53) configured to be energized to generate heat.  

Claim 25.  BB shows the region for engaging with the threaded casing comprises a complementary thread 906 (please see 6A-6B; para. 53).  

Claim 26.  BB shows the aerosol generation device further comprises a heater 704 (fig. 7E), wherein the region for engaging with the threaded casing is in thermal contact with the heater (para. 53 teaches shelf 705 is in thermal contact with the heater and therefore all the components integrally formed with shelf 705 to include the threads are thermally influenced by the heater 704 of fig. 7E), the heater 704 configured to heat the aerosol forming material 14 (fig. 7E) via the threaded casing.  


*** The following claims 21-23 are rejected under 35 U.S.C. 103 as being obvious over BB.
Claim 21.  BB shows substantially the invention as claimed. 
	However, BB is silent as to the material.  BB does not teach the thermally conductive material is selected from the group comprising Aluminium, Iron, Copper, Zinc, Nickel, Chrome and alloys thereof.  

	It would have been obvious for one skilled in the art to modify the apparatus of BB to use iron alloy.
	One skilled in the art would have been motivated because iron alloy is economical and conducts heat.

Claim 22.  BB shows substantially the invention as claimed. 
	However, BB is silent as to the material being ceramic.  
	The examiner makes official notice that ceramic material is well-known.  
	It would have been obvious for one skilled in the art to modify the apparatus of BB to use ceramic material.
	One skilled in the art would have been motivated because ceramic is less likely to oxidize or corrode.

Claim 23.  BB shows substantially the invention as claimed. 
	However, BB is silent as to the material being metal.  
	The examiner makes official notice that metal is well-known.  
	It would have been obvious for one skilled in the art to modify the apparatus of BB to use metal.



Allowable Subject Matter

Claim(s) 18, 19 and 27 have allowable subject matter.
Claim(s) 18, 19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Per claim 18 and claim 19 that depends thereon. The prior art does not show the cartridge has a bottom threaded portion.

Per claim 27. The prior art does not show an electrical power source electrically connectable to the consumable cartridge.


This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Reason for Allowance


Claim 28 is allowed.  

The following is a reason for allowance.  

Per claim 28, the prior art does not show applying heat through threads of the consumable cartridge.  

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Rogan et al. figure on the cover sheet looks substantially similar to fig. 5 of this application.  Fernando et al. shows (fig. 1) holes 275 in the top lid.  Bilat et al. shows a tab 26 like tab 64 of this applications fig. 6c.  

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
September 30, 2021